Citation Nr: 1411454	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-17 338	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 0 percent for bilateral hearing loss prior to December 21, 2012, and a rating higher than 10 percent since.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to May 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 0 percent (i.e., noncompensable) rating then in effect for his bilateral hearing loss.

Another RO decision since issued, however, during the pendency of this appeal, increased the rating for his bilateral hearing loss from 0 to 10 percent, but only retroactively effective from December 21, 2012, the date of a VA compensation examination reassessing the severity of this disability.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability absent express indication otherwise).  So this appeal now concerns whether he was entitled to a rating higher than 0 percent for this bilateral (left and right ear) hearing loss disability prior to December 21, 2012, and whether he has been entitled to a rating higher than 10 percent since.

In February 2014, in support of this hearing loss claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  During the hearing, the Veteran alleged that he is unemployable because of this and other service-connected disabilities (more specifically, on account of all of them in combination).  When specifically asked whether he resultantly was claiming entitlement to a TDIU, since his claim of unemployability is at least partly predicated on this service-connected bilateral hearing loss disability for which he is requesting an even higher rating, he indicated that he "already [had] applied" for a TDIU several times, only to be told that this derivative claim is "being processed."


Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).

In Rice, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based already has been found to be service-connected, as part of a claim for increased compensation.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The claim for an even higher rating for the bilateral hearing loss requires further development before being decided on appeal - in particular, another VA compensation examination again reassessing the severity of this disability.  So the Board is remanding this hearing loss rating claim to the RO via the Appeals Management Center (AMC) for this further development and consideration.  Moreover, because the derivative TDIU claim is "inextricably intertwined", the Board also is remanding the derivative TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

These claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran whether he has had any additional evaluation or treatment for his hearing loss since December 2011.  If he has, obtain these additional records (meaning those not already in the file).

2.  Upon receipt of all additional records, schedule another VA compensation examination again reassessing the severity of the Veteran's bilateral hearing loss disability.  The examiner must perform all required testing and evaluation, including especially an audiogram and Maryland CNC speech discrimination test, and indicate the functional impact, if any, this bilateral hearing loss disability has on the Veteran's life (daily activities) and employability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).


3.  Medical comment also is needed concerning whether the Veteran's other service-connected disabilities (namely, his posttraumatic stress disorder (PTSD), varicose veins of both lower extremities, and tinnitus, so in combination with his bilateral hearing loss, i.e., considering all of these service-connected disabilities collectively), preclude him from obtaining or maintaining employment that is substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, etc., and if not considering his advancing age or occupational impairment from disabilities that are not service connected.

The examiner must consider the Veteran's medical and occupational history in making this assessment, so review of the claims file is essential.  It is also essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate this claim for higher ratings for the bilateral hearing loss both prior to and since December 21, 2012.  Also, if not done already, adjudicate the derivative TDIU claim.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



